In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00082-CV



     THOMAS MCPHILLIPS RAFFAELLI, Appellant

                            V.

          FREDYE LONG ALFORD, Appellee



        On Appeal from the 102nd District Court
                 Bowie County, Texas
            Trial Court No. 11-C-0202-102




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
            Thomas McPhillips Raffaelli, appellant, 1 has filed a motion seeking to dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

            Accordingly, we dismiss the appeal.



                                                   Bailey C. Moseley
                                                   Justice


Date Submitted:                November 13, 2014
Date Decided:                  November 14, 2014




1
    See TEX. R. APP. P. 7.1.

                                                   2